Smith, C. J.,
delivered the opinion of the court.
The appellee was charged with having intoxicating liquor in his possession unlaAvfully. The court below, being of the opinion that the evidence was insufficient to sustain the charge against the appellant, instructed the jury to find him not guilty, and there Avas a verdict and judgment accordingly. The state appeals.
The cause presents no question of laAV for determination under section 40;, Code of 1906 (Hemingway’s Code, section 16), and, as the attorney-general frankly admits, is controlled by State v. Willingham,, 86 Miss. 203., 38 So. 334; State, v. Brooks, 102 Miss. 661, 59 So. 860; State v. Moore, 103 Miss. 700, 60 So. 731; State v. Hatcher, 65 So. 511; City of Jackson v. Harland, 112 Miss. 41, 72 So. 850.

Appeal dismissed.